— Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Westchester County (Lange, J.), imposed May 13, 1988, upon his conviction of attempted kidnapping in the first degree, after a plea of guilty, the sentence being an indeterminate term of 4 to 12 years’ imprisonment.
Ordered that the sentence is affirmed.
As part of his plea, the defendant was promised that the maximum sentence he would receive would be 4 to 12 years’ imprisonment. Under the circumstances, he has no basis to now complain that his sentence was excessive (see, People v Ramos, 109 AD2d 898; People v Kazepis, 101 AD2d 816). Furthermore, given the heinous nature of the crimes with which he was charged, the defendant’s contention that the sentence imposed was unconstitutionally excessive is without merit. Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.